Citation Nr: 0213729	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-20 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus, on appeal from an initial grant of service 
connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, on appeal from an initial grant of 
service connection.

(The issues of entitlement to increased ratings for the 
residuals of a gunshot wound of the head, to include 
psychoneurosis, skull loss, and optic atrophy of the right 
eye, and entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Ronald J. Marzullo, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had unconfirmed active-duty military service from 
February 1943 to August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March and December 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for the residuals of a 
gunshot wound of the head, to include psychoneurosis, skull 
loss, and optic atrophy of the right eye, and entitlement to 
a total disability rating based on individual unemployability 
due to the veteran's service-connected disabilities, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran is currently receiving the maximum schedular 
disability rating for tinnitus.

3.  The veteran is shown by audiometric examination as having 
Level XI hearing in the right ear and Level II hearing the 
left ear.

4.  The veteran's service-connected tinnitus and hearing loss 
do not present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
tinnitus are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.87a, 
Diagnostic Code 6260 (2001).

2.  A disability evaluation in excess of 10 percent for 
bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. §§ 3.321, 4.85-4.87, Diagnostic Code 
6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
rating decisions of March and December 2000, the statement of 
the case dated October 2000, and the supplemental statements 
of the case of August and October 2001.  Because the veteran 
was awarded the maximum schedular evaluation for tinnitus, he 
was told that there was no evidence that an extra-schedular 
evaluation should be assigned.  The RO also notified him, via 
a letter dated October 3, 2001, that he needed to submit 
medical evidence showing that an extra-schedular evaluation 
would be appropriate.  With respect the veteran's bilateral 
hearing loss, the veteran was informed that he needed to 
proffer evidence showing that a higher rating was warranted.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated October 3, 2001, the RO asked him to specify 
where he had received treatment so that it could obtain those 
records.  The RO notified the veteran that it would request 
any reported records but that it was his responsibility to 
ensure that the RO received said records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO has not been put 
on notice by the veteran that any available records exist 
pertaining to the symptoms and manifestations he suffers 
therefrom as a result of his tinnitus or bilateral hearing 
loss.  Nevertheless, the RO did provide the veteran with two 
audiological examinations in February and November 2000.  As 
a result of those examinations, the veteran had an 
opportunity to express any problems, concerns, and 
manifestations he was experiencing as a result of his 
tinnitus and hearing loss.  Moreover, the VA was able to 
ascertain through the examinations a clear picture of the 
veteran's two disabilities.

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2001) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2001) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2001) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  

The appeal of the ratings for tinnitus and bilateral hearing 
loss is from the initial rating assigned to the disabilities 
upon awarding service connection, and the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the individual rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  Such staged ratings 
are not subject to the provisions of 38 C.F.R. § 3.105(e), 
which generally requires notice and a delay in implementation 
when there is proposed a reduction in evaluation that would 
result in reduction of compensation benefits being paid.  
Fenderson, 12 Vet. App. at 126. 

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied have been 
the same throughout the process, the Board finds no prejudice 
to the appellant in considering the issue as entitlement to a 
higher rating on appeal from the initial grant of service 
connection.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).

The veteran claims that he should have been given a rating in 
excess of 10 percent for his tinnitus.  Under 38 C.F.R. Part 
4, Diagnostic Code 6260 (effective June 11, 1999), recurrent 
tinnitus warrants a 10 percent rating.  There is no other 
compensable schedular evaluation for tinnitus, and the rating 
schedule does not authorize a schedular rating higher than 10 
percent for tinnitus.

The veteran underwent an audiological examination in February 
2000.  Before the exam, the veteran complained of hearing 
loss in both ears with difficulty in hearing when in groups 
or in the presence of loud background noises.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
80
70
70
70
LEFT
25
20
25
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner stated that he could 
not test for speech recognition ability in the right ear.  
The average pure tone thresholds reading, in decibels, for 
the right ear was 73 dB, and 25 dB for the left ear. 

The examiner wrote that the veteran was suffering from a 
profound to moderately-severe, primarily sensorineural, 
hearing loss in the right hear, and mild to severe 
sensorineural hearing loss at 4000 Hertz and above in the 
left ear.  

On another audiological examination accomplished in November 
2000.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
80
70
70
75
LEFT
20
20
20
30
35

Speech audiometry revealed speech recognition ability of zero 
(0) percent in the right ear and of 86 percent in the left 
ear.  The average pure tone thresholds reading, in decibels, 
for the right ear was 74 dB, and 26 dB for the left ear.

The examiner also wrote:

In the right ear, hearing threshold 
levels revealed a severe to profound, 
primarily sensorineural hearing loss from 
500 to 4000 hertz.  An air-bone gap of 15 
decibels was observed at 1000 hertz of 
unknown etiology in the presence of a 
normal tympanogram.  In the left ear, 
hearing was within normal limits from 500 
to 4000 hertz in reference to 
adjudication standards, impedance testing 
revealed normal tympanograms bilaterally.  

Based on this evaluation, along with results obtained in 
February 2000, service connection for bilateral hearing loss 
was granted and a 10 percent disability rating was assigned.  
See VA Form 21-6796, Rating Decision, December 15, 2000.  The 
evaluation was assigned pursuant to the rating criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 6100.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (2001); 38 C.F.R. § 4.85(b) 
and (e) (2001).  Tables VI and VII are reproduced below.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 


TABLE VI

NUMBERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON
PURETONE THRESHOLD AVERGE AND SPEECH DISCRIMINATION

Puretone Threshold Average
% 
Disc
rim
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

TABLE VII
Percentage Evaluations for Hearing Impairment
(Diagnostic Code 6100)

LEVEL OF
HEARING
IN
BETTER
EAR
XI

100
*
(61
00)










X

90
(61
09)
80
(61
08)









IX

80
(61
08)
70
(61
07)
60
(61
06)








VII
I

70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII

60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI

50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V

40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV

30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III

20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)


II

10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I

10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
Lev
el 
of 
Hea
rin
g 
in 
Poo
rer 
Ear

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2001).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

In the present case, using the results from November 2000, 
which shows poorer hearing, the veteran has average hearing 
loss levels of 74 to 81 in the right ear, with a zero word 
recognition score.  For the left ear, there is an average 
hearing loss levels of 0 to 41, with a word recognition score 
of 86.  Applying this data to Table VI of the Schedule, the 
Roman numeric designation is XI for the right ear, and II for 
the left ear.  38 C.F.R. § 4.85, Table VI (2001).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a ten percent disability rating.  38 C.F.R. § 4.85, 
Table VII (2001).  Accordingly, there is no basis for 
assigning an increased disability rating for hearing loss in 
the present case.

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss is severe, and of his belief 
that it should therefore be rated higher than ten percent 
disabling.  However, the Board is bound in its decisions by 
applicable provisions of law and regulations.  See 38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 19.5 (2001).  In 
addition, the Court has explained that the assignment of 
disability ratings for hearing impairment is derived from a 
mechanical application of the Schedule to numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the mandated mechanical application of 
the Schedule to the numeric designations assigned based on 
the reported audiometric evaluation does not warrant an 
evaluation more than 10 percent.  Accordingly, the Board 
concludes that a rating more than 10 percent for bilateral 
hearing loss is not warranted.

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2001) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2001), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second provision, that of 38 C.F.R. § 4.86(b) (2001), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  Table VIa is reproduced below.  The amended regulations 
changed the title of Table VIa from "Average Puretone 
Decibel Loss" to "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average."  See 64 Fed. Reg. 
25202 (May 11, 1999).


Table VIA*

NUMERIC DESGINATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
Numeric Designation
*This table is for use only as specified in 4.85 and 4.86.

It may be argued that these provisions are applicable to the 
veteran's situation.  The Board disagrees in that the 
veteran's right ear hearing has been categorized at Roman 
numeral XI - the highest designator possible.  Applying the 
first provision to the audiological results of 2000 will not 
produce a greater numerical designator.  Additionally, in 
order for the second provision to apply, the veteran's 
hearing must be measured at less than 31 decibels at 1000 
Hertz and 70 decibels or more at 2000 Hertz - the test 
results do not fall within this category.  Therefore, it is 
the conclusion of the Board that the veteran's latest 
examination adequately portrays the veteran's actual hearing 
impairment and 38 C.F.R. § 4.86(a) and (b) (2001) are not for 
application.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for an evaluation in excess of 10 
percent for bilateral hearing loss.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his hearing loss or 
tinnitus.  The veteran contends his disability interferes 
with employment but has provided no objective evidence of 
marked interference.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus, on appeal from an initial grant of service 
connection, is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, on appeal from an initial grant of 
service connection, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


